Citation Nr: 0508411	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision issued in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Board observes that, in an 
October 2000 rating decision, the RO denied claims for 
service connection for issues 1 and 2 above as not well 
grounded.  But, after receipt of the veteran's March 2001 
claim for service connection of a sinus disorder, the RO 
readjudicated the first two issues on their merits pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and denied all three claims.  In a November 2003 
rating action, the RO confirmed its previous denials. 

The appeal was certified to the Board in January 2004.  
Subsequently, in June 2004, the veteran submitted a copy of a 
June 2004 private office visit, but this evidence was not 
accompanied by a waiver of review by the agency of original 
jurisdiction (AOJ), and as such will not be considered by the 
Board.  38 C.F.R. § 20.1304 (2004).  Even so the Board notes 
that this evidence does not show any residuals due to 
frostbite of the feet, and therefore is not pertinent to the 
issue discussed in this decision.

The two issues of service connection for pes planus and a 
sinus disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
service-connection issue addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has any residual disorders of the feet related to 
frostbite in service.


CONCLUSION OF LAW

Claimed residuals of frostbite of the feet were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim for residuals of 
frostbite.  In a September 2000 duty to assist letter and a 
March 2001 VCAA letter, the RO asked the veteran to provide 
additional information in support of her claims and told her 
that she must give VA enough information about any records so 
that such records could be requested on her behalf.  Service 
medical and VA treatment records have been associated with 
the claims file.  In September 2002, the veteran was afforded 
a VA examination, which showed no pathology related to 
frostbite of the feet.  In variously dated letters, three 
rating actions, and a statement of the case (SOC), the RO 
informed the veteran of what was needed to establish 
entitlement to service connection for the claimed 
disabilities and she was given additional chances to supply 
any pertinent information.  She submitted duplicate copies of 
pertinent service medical records.  Lay statements from the 
veteran and her representative also have been associated with 
the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claim discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, VA treatment records, three 
rating actions, and lay statements are adequate for 
determining whether the criteria for service connection have 
been met.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in August 2000 for residuals of frostbite of the 
feet and pes planus, which the veteran amended later to 
include the issue of service connection for a sinus disorder 
in March 2001.  In an October 2000 rating decision, the RO 
denied the veteran's claim for service connection for pes 
planus and residuals of frostbite of the feet as not well 
grounded.  Thereafter, in a May 2001 rating decision, the RO, 
in pertinent part, readjudicated these two issues on the 
merits and denied the appellant's claims pertaining to all 
three issues listed above.  Prior to this rating action, in a 
March 2001 letter, the RO provided initial notice of the 
provisions of the VCAA to the appellant and specifically 
informed the veteran that she needed to provide medical 
evidence showing that a current disability involving 
frostbite of the feet exists and showing that pes planus was 
incurred in service.  Although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In a March 2001 VCAA letter to the 
veteran, an SOC, and its cover letter, the RO provided 
additional notice to the appellant regarding what information 
and evidence must be submitted by the claimant, what 
information and evidence might be, or had been, obtained by 
VA, and gave the veteran additional time to submit any 
comment concerning any additional evidence that pertained to 
her claims.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate her service-connection claims and what 
information she needed to submit and what VA would do or had 
done.  

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board finds that the RO has notified the appellant of the 
evidence needed to adjudicate her service-connection claims 
and has obtained and developed all relevant evidence 
necessary for an equitable disposition of the issue discussed 
in this decision, particularly in light of the fact that no 
pathology related to residuals of frostbite have been 
identified.  As such, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, her procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

Analysis

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

At the veteran's March 1988 enlistment examination, she was 
noted to have non-diabetic paresthesia on the medical history 
portion of the report and "APP" under clinical findings for 
the feet.  In January 1989, the veteran was seen for 
complaints of cold and tingling feet.  It was noted she wore 
non-insulated boots and was from Georgia.  On examination, no 
blisters, blanching or trauma was noted.  The assessment was 
cold feet without injury.  She was counseled as to cold 
weather injury prevention.  Three days later, the veteran was 
seen for pain in both feet, which she stated started in the 
field with cold feet.  There was no sign of cold injury; 
examination was normal.  Four days later, the veteran 
complained of pain in the toes of both feet with numbness and 
aching.  On examination, there was no swelling or 
discoloration noted; the assessment was pain of unknown 
origin.  She was seen by a physician, who indicated that both 
feet were cool to touch.  The assessment was problems 
associated with cold exposure in her first winter field 
exercises with symptoms of cold-related vasoconstriction.  A 
fortnight later, the veteran was seen for cold and sore feet.  
Her feet and toes were cold to touch, but the examination was 
essentially normal.  The assessment was cold feet with 
history of possible predisposition to cold weather injuries.  
The examiner noted that the veteran had uninsulated boots and 
recommended insulated boots.  In February 1989, the veteran 
claimed to have swollen toes on both feet with a tingling 
sensation when her toes were touched.  The assessment was 
cold weather induced vasoconstriction.  In April 1989, the 
veteran was again seen for swelling, numbness, tingling, and 
aching of both feet since the previous day.  She complained 
of difficulty walking due to pain in feet.  On examination, 
there was some pain upon palpitation and her feet were cold 
to touch; otherwise the findings were normal.  The assessment 
was cold weather exposure of feet.  The examiner recommended 
warming her feet, wearing cold weather socks, and limiting 
cold exposure to 30 minutes.  There was pain noted on 
dorsiflexion.  The assessment was right foot pain -- 
questionable sprain of muscle.  An October 1993 periodic 
examination report reflects normal clinical findings for the 
feet.  The veteran's February 1998 separation examination 
report shows that the veteran marked "yes" for foot trouble 
in the medical history portion and the examiner noted 
frostbite both feet in 1989.  But the clinical findings were 
revealed to be normal.  

Post-service VA medical records show that the veteran 
complained of bilateral foot pain, in December 2000, for 
which she took Motrin with little relief.  In March 2001, the 
veteran gave a history of frostbite of the toes in Germany 
with decrease in arch.  In June 2001, she related a one-year 
history of painful arches and use of orthotics.  The 
assessment was pes planus and plantar fasciitis.  June 2002 
X-rays of the feet showed slight abduction deformity of the 
fourth and fifth toes, bilaterally; otherwise, normal bones 
and joints of both feet.  

At a September 2002 VA examination, the veteran related a 
history of frostbite in 1989 with characteristics of pain, 
stiffness and numbness, both at rest and on standing or 
walking.  On examination, pes planus of both feet was noted 
particularly with weightbearing.  Palpitation of the plantar 
aspect of the feet produced moderate tenderness without 
limitation of dorsiflexion of either ankles or toes.  There 
was a decrease in the arch, for which the veteran might need 
arch support.  X-rays showed minimal hallux valgus with 
slight decrease in arch.  The diagnoses included mild pes 
planus with a decrease in arch and no pathology to render a 
diagnosis for residuals of frostbite of the feet.

The veteran contends that she had residuals of in-service 
frostbite of the feet and thus, should be service connected.  
But there is no evidence that the veteran actually had 
frostbite in service, except for her self-reported history on 
her separation examination.  Moreover, post-service medical 
evidence fails to show medical evidence of any residuals of 
frostbite to the feet or a resulting chronic disorder.

In summary, the only evidence the veteran has submitted that 
supports the claim discussed above is her own statements and 
those of her representative.  They, as lay persons, with no 
apparent medical expertise or training, are not competent to 
offer opinions on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claim 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of frostbite of 
the feet, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-56 (1990).


ORDER

Service connection for residuals of frostbite of the feet is 
denied.




REMAND

In light of the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the case must be remanded to the RO for initial 
consideration of the evidence received in June 2004.

The Board observes, when the RO issued the May 2001 rating 
decision in June 2001, VA regulations prohibited establishing 
service connection for aggravation of a preexisting chronic 
disease that first becomes manifest to a degree of 10 percent 
or more following discharge from military service.  This 
prohibition was inconsistent with the statute (38 USCA 
1112(a)) as interpreted by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Splane v. 
West, 216 F. 3d 1058 (2000).  Therefore, during the pendency 
of the appeal, VA amended 38 CFR 3.307(a), (c), (d), and 
3.309(a), effective November 7, 2002, to conform to the plain 
language of the statute and the conclusions in Splane.  See 
67 Fed. Reg. 67,792-93 (Nov. 7, 2002). 

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. 
§ 1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for pes planus of both feet.  

The Board also notes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The Board observes that 
the veteran was reported as having minimal acute pes planus 
(APP) on her enlistment examination in March 1988 and was 
diagnosed with mild pes planus at the September 2002 VA 
examination.  She was treated for rhinitis and sinusitis on 
several instances while in service.  A February 2002 computed 
tomography (CT) scan reflects a diagnosis of chronic 
sinusitis.  Finally, the September 2002 VA examiner diagnosed 
the veteran with seasonal allergic rhinitis.  On remand, the 
veteran should be scheduled for examination to ascertain the 
etiology of her pes planus and any sinus disorder found.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street, and that she has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2004); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. § 
3.159 (2004); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
establish service connection for a 
preexisting condition and (2) request or 
tell the veteran to provide any evidence 
in her possession that pertains to her 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded respiratory and 
foot examinations, in order to determine 
the nature, extent, and etiology of her 
pes planus and any sinus disorder(s) 
found.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
report.  The examiners should perform any 
tests or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  The examination 
report(s) should include a detailed 
account of all pathology found to be 
present.  

First, the foot examiner should indicate 
whether the veteran has pes planus of 
both feet.  If pes planus is found, the 
examiner should give an opinion on the 
nature, time of onset and etiology of the 
disorder.  After a review of all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and following a thorough 
clinical examination, the examiner should 
offer opinions as to: (1) whether, if the 
veteran's pes planus preexisted service, 
it is at least as likely as not (50 
percent or more probability) that it was 
aggravated (worsened) by active duty, and 
(2) whether, if it did not preexist 
service, it is at least as likely as not 
(50 percent or greater probability) that 
her pes planus was incurred in, or 
aggravated by, as the result of some 
incident of active service.

Second, the respiratory examiner should 
determine whether any chronic sinus 
disorder(s) is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder(s) found.  After 
a review all pertinent medical treatment 
and examination records in the veteran's 
claims file, and following a thorough 
clinical examination, the examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a sinus 
disorder(s)?

(b)  If such disorder(s) is found, the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder: (1) 
began during; or (2) was aggravated 
(worsened), as the result of some 
incident of active service.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims.  If any 
determination remains unfavorable to the 
appellant, she and her representative, if 
any, should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service-
connection claim for pes planus if it 
remains denied and fully sets forth the 
controlling law and regulations pertinent 
to the issues on appeal, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


